t c memo united_states tax_court edward a and audrey primozic et al petitioners v commissioner of internal revenue respondent docket nos filed date karin r dunlap for petitioners gregory s matson and wendy l wojewodski for respondent memorandum findings_of_fact and opinion gerber judge these consolidated cases involve income_tax deficiencies determined by respondent for petitioners’ taxable_year respondent determined a dollar_figure deficiency for ' cases of the following petitioners are consolidated herewith thomas j and edith m primozic docket no and kenneth i primozic docket no petitioners edward m and audrey primozic docket no a dollar_figure deficiency for petitioners thomas j and edith m primozic docket no and a dollar_figure deficiency for petitioner kenneth i primozic docket no these cases were consolidated for trial briefing and opinion pursuant to rule a the sole issue for our consideration is whether payments petitioners received from their former employer are excludable from income as damages received on account of personal_injury_or_sickness under sec_104 findings_of_fact at the time their respective petitions were filed petitioners edward a primozic edward and audrey primozic husband and wife resided in gaithersburg maryland petitioners thomas j primozic thomas and edith m primozic husband and wife resided in downer’s grove illinois and petitioner kenneth i primozic kenneth resided in orland park illinois audrey and edith primozic are petitioners in this case solely because they joined in filing federal_income_tax returns with their unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration and all rule references are to this court’s rules_of_practice and procedure the stipulation of facts and the attached exhibits are incorporated herein by this reference husbands subsequent references to petitioners refer only to edward thomas and kenneth petitioners were all longtime employees of international business machines corp ibm edward and kenneth were asked by ibm executives to establish and run the customer business development cbd department in the cbd department was intended to be an ibm in-house consulting group although edward was working for ibm in bethesda maryland and kenneth was working for ibm in the chicago illinois area they worked together on the cbd project edward and kenneth wrote a book entitled strategic choices which discussed the business management techniques that they were using in the cbd department thomas though not a part of the cbd department helped edward and kenneth in the writing of strategic choices edward and kenneth owned the rights to any royalties from strategic choices ibm did not pay petitioners additional compensation_for using the management techniques discussed in the book and it did not receive royalties from the book in the course of their work with the cbd department edward and kenneth became acquainted with high-level management of the national association of counties naco a national association representing over big_number counties in the united_states naco was requesting bids from consulting firms to work with them ona nationwide reinvention of local_government projects for all of their member counties the cbd department of ibm prepared a bid that stressed the strategic choices management technigues ibm won the bid for the naco contract naco announced the naco-ibm partnership at its national convention in date on date ibm announced to its employees that it planned to reduce the number of employees in ibm u s marketing and services co because of staffing dynamics and ibm’s need to become more competitive and efficient on or about date edward and kenneth were informed that their jobs as part of the cbd department had been designated surplus chosen for permanent layoff as a result of this decision edward and kenneth were unable to work on the naco contract thomas was not part of the cbd department and his employment was unaffected by the decision to surplus the cbd department beginning around date edward and kenneth attempted to reverse ibm’s decision to surplus the cbd department thomas did not participate in the attempt edward and kenneth disagreed with the decision to surplus their department arguing that it was a poor business decision that would be detrimental to ibm this effort was unsuccessful petitioners have never filed any legal action against ibm as part of ibm’s employment reduction efforts employees could request to participate in the ibm u s marketing services co transition plan mstp the mstp provided a lump-sum payment and ibm-funded health benefits that were more generous than the benefits received under ibm’s regular severance program ibm informed its employees that it would withhold appropriate federal state and local_taxes from mstp lump-sum payments on date edward kenneth and thomas all agreed to participate in the mstp program in order to join the mstp the participants were required to sign a general release and covenant not to sue releasing ibm from all liabilities that might exist in contract in tort or any other type of claim resulting from the employees' termination the payments petitioners received were all calculated according to the mstp formula an amount egual to week’s pay for every months of ibm service either fully or partially completed as of the date of separation edward kenneth and thomas received mstp payments of dollar_figure dollar_figure and dollar_figure respectively petitioners established their own consulting business strategic choices ltd following their departure from ibm on their income_tax returns petitioners excluded from income the entire amounts of the mstp payments received in disclosure statements filed with their returns petitioners asserted that the authority to exclude the payments from income was sec_104 opinion the only issue for our consideration is whether the payments petitioners received for participating in the mstp program are excludable from their income for sec_61 includes in gross_income all income from whatever source derived however sec_104 provides that the amount of damages received whether by suit or agreement on account of personal injuries or sickness is not included in gross_income the damages referred to are based upon tort or tort type rights see sec_1 104-l1 c income_tax regs petitioners argue that ibm’s decision to surplus the cbd department which prevented edward and kenneth from working on the naco contract injured their business reputations therefore petitioners conclude that the settlement proceeds were excludable as damages for personal injuries in order for petitioners’ sec_104 claim to prevail they must show that ibm made the mstp payments in order to settle petitioners’ claims for personal injuries it is the payor’s intent in making the payments rather than whether or not the taxpayer actually suffered a personal injury that is determinative for purposes of sec_104 see 98_tc_1 to the extent we do not address any of petitioners’ other arguments we find them to be without merit petitioners have failed to explain how thomas who was not even a part of the cbd department was injured by ibm’s decision to surplus the department 87_tc_1294 affd 848_f2d_81 6th cir respondent argues that ibm did not make the payments at issue to petitioners as part of a settlement agreement on account of personal injuries in addition respondent argues that petitioners have not proven what part if any of the proceeds was for personal injuries and that the settlement was in effect a severance payment excludability under sec_104 is to some extent dependent on the origin of the claim asserted see 89_tc_632 affd 866_f2d_709 4th cir threlkeld v commissioner supra damage to an individual’s business reputation can be a personal injury for purposes of sec_104 see threlkeld v commissioner supra pincite5 the determination of the nature of a claim is factual see 111_tc_305 stocks v commissioner supra pincite where damages are received pursuant to a settlement agreement as here the nature of the claim that was the basis for settlement controls whether such damages are excludable under sec_104 see 504_us_229 we have looked to the written terms of settlement agreements to determine the origin and allocation of settlement proceeds see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir the release in this case is essentially the same as that in lubart v commissioner tcmemo_1997_343 affd 154_f3d_539 5th cir and in sodoma v commissioner tcmemo_1996_275 by its terms petitioners released ibm from liability for both contract and tort claims the release however does not specifically indicate that the lump-sum payments received by petitioners were paid to settle potential personal injury claims against ibm where the settlement agreement lacks specific language stating what the settlement amount was paid to settle then the most important factor is generally the intent of the payor respondent argues that petitioners’ failure to lodge any formal or legal claim against ibm before and at the time of signing the release established that there was no bona_fide dispute between petitioners and ibm that could provide the basis for settlement to prevail under sec_104 taxpayers are not required to assert a legal claim before the settlement or release however the absence of any knowledge of the claim by the employer-payor would negatively affect a taxpayer attempting to show the requisite intent underlying the payment see lubart v commissioner supra here kdward and kenneth notified ibm executives of the initiation of their attempt to reverse the decision to surplus the cbd department in the letter to the ibm executives petitioners stressed the importance of the cbd department but did not indicate that their business reputations had been injured or that they intended to assert a tort type claim against ibm petitioners have attempted to show that their business reputations were injured by ibm’s actions however there is no evidence other than petitioners’ own testimony which is not persuasive that ibm made the mstp payments to settle petitioners’ personal injury claims we also note that the release form appears to be a standard document used by ibm for all of its employees who participate in the mstp program moreover the fact that the payments were based on time of service and rate of pay is more indicative of severance_pay rather than a payment for personal injury see sodoma _v commissioner supra severance_pay is taxable_income in sum we find that the payments received by petitioners are not excludable from income to reflect the foregoing decisions will be entered for respondent
